Given, O. J.
1 *1642 3 4 *163I. Appellee’s motion for a verdict was upon the following grounds: “(1) The evidence fails to show that defendant was guilty of negligence. (2) The evidence affirmatively shows that plaintiff’s intestate was guilty of contributory negligénce. (3) The evidence and pleadings show that plaintiff’s intestate, Abel E. Dungan, for a valuable consideration, settled and compromised this cause of action on the twenty-sixth day of August, 1891, and such settlement and release is a bar to this action. (4) The evidence fails to show that there was any fraud in making said settlement. (5) The evidence fails to show that plaintiff’s intestate was not capable of entering into said contract of settlement. (6) The evidence shows that both plaintiff’s intestate and' plaintiff have fully ratified the settlement, since the making thereof, by keeping the money, and failing to either pay or tender the same back within a reasonable time, or before the commencement of this action. (7) Upon the whole evidence in the case the plaintiff cannot recover.” This motion was sustained generally. Therefore, if any ground1 of the motion was well *164taken, there was no error in sustaining it. Appellant’s assignments of errorsi are as follows: “(1) The court erred in his rulings upon the objections to the questions, where the questions and objections are set out in the foregoing abstract. The evidence sought tv he elicited, and eScited, is relevant, competent, and material. (2) The court erred in his ruling upon the motion to direct a verdict, for the reason that, upon the whole record, plaintiff was entitled to recover, and plaintiff’s cause of action should have been submitted to the jury for their determination, under proper instructions from the court. (3) The court erred in not overruling said motion to direct a verdict. (4) The court erred in holding that the plaintiff could not recover on account of the alleged settlement, the record1 disclosing that said settlement was obtained by fraud and duress, and at a time when the plaintiff was not able to contract on account of his mental condition. (5) The court erred in not submitting to the jury, under proper instructions, plaintiff’s whole case, and further question as to-whether- or not the said contract was not obtained by fraud or undue influence, and at a time when the plaintiff was. not capable of contracting. As upon the whole record plaintiff was entitled to recover.” Appell-ee filed an amended abstract, denying that appellant’s abstract is a full, true, correct, and complete abstract of the whole record in the case, and alleging that “the two abstracts together do not contain all the evidence.” This is not denied, and, therefore, it does not appear that we have all the evidence before us. The first assignment is too general. It does not point out the rulings complained of, and the argument on that subject is even more indefinite. We are left to search the entire record to see if, in any of the rulings made in *165taking the evidence, error is found. This we must decline to do, for, as has been uniformly held, the errors complained of must be specifically pointed out.
5 II. The second1 and third assignments of error involve an examination of the evidence, and as the evidence is -not all before us, we cannot say whether the court did -or did not err in sustaining appellee’s motion for a verdict on either the first or second ground! thereof, 'even if it appeared1 that the ruling was upon one or the other of said grounds. The other ground's of appellee’s motion for a verdict are based upon the -alleged settlement and ratification thereof, and the remaining assignment of errors rests upon the assumption that it was upon these grounds of appellee’s motion that the court directed the verdict. The motion for verdict was sustained generally, and we may not assume that it was upon any particular ground, but must hold that there was no error if any of the grounds are well taken. The presumption is in favor of the action of the court. In the absence of all the evidence, we cannot say that the court erred in sustaining appellee’s motion upon either the first or second ground thereof, or upon both. Upon the record before us, the judgment of the district court must be affirmed. We are better content with this conclusion, inasmuch as, upon the evidence before us, we are inclined to think the court was justified in sustaining appellee’s motion on the first and second groundis thereof. — Affirmed.